DETAILED ACTION
1.	This Office action is in response to the communication filed on March 24, 2021. Claims 1-20 remain pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3-5, 7-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0219890 A1 by Williams in view of U.S. Patent Publication 2016/0036953 A1 by Lee, and further in view of U.S. Patent Publication 2017/0016748 A1 by Song. 

Regarding claim 1, Williams teaches a system for displaying wearable device display information, comprising a master wearable device and a slave wearable device, wherein the master wearable device is configured to be worn on a user’s body ([0015-0016], “In one particular exemplary network implementation the first device to be placed on the body operates as a master device, e.g., bus master, with subsequently added devices working as slaves. The proposed methods of the present invention enable the use of a whole new class of wearable devices. These devices do not have a direct interface, but are instead used as relays for collecting and transmitting information to the user… To program the earring directly would be a quite cumbersome task; however, the earrings parameters could be set via another device that is large enough and has the appropriate user interface to enter data… This concept could be extended to many other such devices that are worn on the body: jewelry, watches, and eyeglasses to name a few”. Figs. 1-4, wearable portable device such as pager 22 in Fig. 3, to give an example of a master wearable device), and comprises [a first bus that is other than the user’s body (Please see the combination below for details of this)] a first memory (Fig. 3 memory 40 of device circuitry), 
a first processor (Fig. 3, control logic 22; control logic was implemented as a central processing unit CPU as explained in [0042]), 
a first communication interface (Fig. 3, antenna 32 and receiver 34), and 
a first monitor (Fig. 3, display 38), 
wherein the first memory, the first processor, the first communication interface, and the first monitor are connected (see interconnections of Fig. 3 device circuitry within portable device), 
the slave wearable device comprises a second memory, a second processor, a second communication interface, and a second monitor, wherein the second memory, the second processor, the second communication interface, and the second monitor (Figs. 1-4, a second instance of a portable device with device circuitry components as above; [0035]-[0036], i.e., “In FIG. 2, the first through Nth portable devices, e.g., devices 20, 24, 26, each include a communications/power module 21, 21', 21" and device circuitry 23, 23', 23”; interconnections of device circuitry are shown in Fig. 3); 
the first memory stores a first program command, the first processor is configured to execute the first program command ([0042] and [0043], i.e., “The messages are then supplied to control logic 22. Control logic 22 may be implemented, e.g., as a CPU operating under instructions, e.g., control routines, stored in memory 40. Memory 40 may also include a pager number used to identify messages corresponding to the particular pager device. When the control logic receives a message which includes the pager number stored in memory 40, it displays the message, e.g., telephone number, on display 38”), 
the second memory stores a second program command, the second processor is configured to execute the second program command ([0031]: “Display device 26 is conveniently mounted on the wrist. Display device 26 can be implemented using an LCD and mounted in a housing with a wristband. The housing may be similar in size and shape to common watch housings in use today.” Display command by control logic to wearable watch display), and 
both the first communication interface and the second communication interface are configured to be in contact with the user’s skin provide a connection to of a body transmission channel (Fig. 3, electrodes 39, 41 and output transistors 30, 31; [0026]: “Each of the devices is coupled to the human body by a pair of electrodes. Normally, the electrodes are placed in physical contact with the skin with some space between each of the electrodes in an electrode pair” and [0034]: “As illustrated in FIG. 2, body 11 serves as a bus to couple portable devices 20, 22, 24, 26, and 30 together”);

the first processor is configured to execute the first program command to control the first communication interface to detect whether a user has put on the slave wearable device via the body transmission channel formed within the user’s body ([0061]: “As part of the device initialization process, a master/slave relationship is set up between devices on the bus 11 with, e.g., one of the devices acting as the bus and power control master. In one embodiment, the first device added to the bus 11 with the communications/power module 60 required servers as the master with later added devices acting as slaves”), 
the first processor is configured to execute the first program command to control the first communication interface to transmit handshake information to the second communication interface regularly via the body transmission channel when the processor executes the first program command and determines the user has put on the slave wearable device ([0061]: “Control signals may be exchanged between devices on the bus 11 whenever a device is added to the bus 11, e.g., placed on the body, and periodically thereafter to determine when a device has been removed from the bus 11”; Device interface 74 was responsible for coupling components of the communications/power module to device circuitry 76 as controlled by CPU as explained in [0047-0048]); 
the second processor is configured to execute the second program command to control the second communication interface to transmit answer information corresponding to the handshake information to the first communication interface via the body transmission channel ([0048]: “Communications/control device logic 66 may be implemented using a CPU that executes one or more control routines. The control routines and other data are stored in memory 63 that is coupled to the device logic 66” and [0050]: “Through the connection with the device interface 74, communications/control logic 66 can receive and exchange information and other signals with the device circuitry 76. Thus, communications/control logic 66 can be used to oversee the exchange of information between device circuitry 76 and other devices coupled to the bus 11”; exchanging information after receiving information regarding presence constituted answer information); and
the first processor is configured to confirm that the user has taken off the slave wearable device when the first processor executes the first program command and when no corresponding answer information is received after the first communication interface transmits the handshake information ([0061]: “Control signals may be exchanged between devices on the bus 11 whenever a device is added to the bus 11, e.g., placed on the body, and periodically thereafter to determine when a device has been removed from the bus 11”; no exchanged/ answer information received).

Williams teaches a portable computer device was mounted at the waist so the portable devices mounted on a person's body interact to form a complete personal network through the body as a transmission channel (Williams [0028]-[0033]). Williams also teaches the first wearable device was a master device and a subsequent device was a slave device in [0061]. 
Williams does not teach the master wearable device is configured to transmit handshake information via the body transmission channel to the slave wearable device; 
the slave wearable device is configured to receive the handshake information and feed answer information back to the master wearable device; 
the master wearable device is configured to determine that the user has put on the slave wearable device if the master wearable device receives the answer information:

the first processor is configured to determine priority of the master wearable device and priority of the slave wearable device when the first processor executes the first program command and determines the user has put on the slave wearable device;
the first processor is configured to control the first monitor to display display information to be displayed when the first processor determine that the priority of the master wearable device that is still worn by the user is higher than the priority of the slave wearable device;
the first processor is configured to execute the first program command to control the first communication interface, when the first processor determines that the priority of the slave wearable device is higher than the priority of the master wearable device that is still worn by the user, and to transmit the display information to be displayed to the second communication interface via the body transmission channel;
the second processor is configured to execute the second program command to control the second monitor to display the display information when the second communication interface receives the display information transmitted from the first communication interface,
the first processor is configured to control the first monitor to display the display information when confirming the user has taken off the slave wearable device. 
In the analogous art of operating a plurality of wearable devices, Lee teaches a method to select a wearable device that was to perform an operation among a plurality of wearable devices, taking into consideration situation information and capability information. (Lee Fig. 54; [0284]). 
In operation S5720, the mobile terminal 220 determined whether the user is wearing the first device in the list of devices for which a determination as to whether the devices are usable 
When the wearable device measures biometric information, the mobile terminal determined that the user is wearing the corresponding wearable device and perform an information display operation by using the corresponding wearable device (i.e., transfer of display information from master) (Lee [0286]). The smart phone 7820 may provide a notification to the user when the biometric information about the user is out of the normal range (no longer worn). (Lee [0423]).It would have been obvious before the effective filing date of the invention to have determined how to display information amongst a plurality of wearable devices of Williams where a master wearable device ceded display capabilities to a later added slave wearable device as taught by Lee. One of ordinary skill in the art would have been motivated to 

While Williams clearly show the interconnections between device circuitry in Fig. 3 in two instances of a portable device, Williams does not refer to the interconnections as a first bus that is other than the user’s body, wherein the first processor, the first communication interface, and the first monitor are connected to the first bus, a second bus that is other than the user’s body, wherein the second memory, the second processor, the second communication interface, and the second monitor are connected to the second bus. Applicant similarly shows and describes the bus as the interconnections of the above components such as elements 515 and 525 in Fig. 5 of the disclosure. 
In the analogous art of wearable devices, Song teaches that a bus was a circuit for the processor, memory, input/output interface, the display, communication interface with each other, and transferring communication, such as a control message, between such elements (Song Fig. 1; [0003]-[0004] and [0044]). Also. It would have been obvious before the effective filing date of the invention for the interconnection between the CPU, memory, display, communications module of Williams to have been implemented by a bus. One having ordinary skill in the art would have been motivated to connect the elements and permit the transferring of communication between elements, and to have a known connection technique to improve similar devices in the same way (Song Fig. 1; [0044]). Also, see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  

claim 3, Williams of the combination of references further teaches the system according to Claim 1, wherein the master wearable device is a smart watch, and the slave wearable device is a pair of smart glasses ([0015-0016]. i.e., “In one particular exemplary network implementation the first device to be placed on the body operates as a master device, e.g., bus master, with subsequently added devices working as slaves. The proposed methods of the present invention enable the use of a whole new class of wearable devices. These devices do not have a direct interface, but are instead used as relays for collecting and transmitting information to the user… To program the earring directly would be a quite cumbersome task; however, the earrings parameters could be set via another device that is large enough and has the appropriate user interface to enter data… This concept could be extended to many other such devices that are worn on the body: jewelry, watches, and eyeglasses to name a few.” Watch added first to bus would act as the master and eyeglasses as slave as explained in [0067]).
	 
Regarding claim 4, the above rejection of the system for displaying wearable device display information in claim 1 stands for the corresponding system claimed.
Regarding claim 5, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 1 above.
Regarding claim 7, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 1 above.
Regarding claim 8, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 1 above.
claim 9, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 3 above.
Regarding claim 10, the above rejection of the system for displaying wearable device display information in claim 1 stands for the corresponding method claimed.
Regarding claim 11, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 1 above.
Regarding claim 13, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 1 above.
Regarding claim 14, Williams of the combination of references teaches the method according to Claim 10, wherein a shell of the master wearable device that is in contact with the human body forms a body transmission channel within the human body with the shell of the slave wearable device that is in contact with a human body (see connection of communication module with electrodes of human body bus in Figs. 3 and 4). 
Regarding claim 15, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 3 above.
	Regarding claim 16, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 1 above.
Regarding claim 17, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 1 above.	
Regarding claim 18, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 1 above.
Regarding claim 19, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 1 above. 
claim 20, Williams in view of Lee and Song renders obvious the claim limitations in consideration of the grounds of rejection of claim 1 above.

5.	Claims 2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0219890 A1 by Williams in view of U.S. Patent Publication 2016/0036953 A1 by Lee, and further in view of U.S. Patent Publication 2017/0016748 A1 by Song, and further in view of U.S. Patent 8,352,627 B1 by Mackie.

Regarding claim 2, Williams in view of Lee and Song does not teach the system according to Claim 1, wherein the first processor is configured to determine that the user has put on the slave wearable device when the answer information is received, by the first communication interface, for more than a preset number of times within a preset time threshold.
In the analogous art of device connections, Mackie teaches device connections such as between a first and a second device such a content provider server and a client (similar in functionality to a master and slave device of Williams). The connection and its speed between the two devices was determined by measuring the times required to receive successively larger portions of data until the measured time to receive a particular portion of data exceeds a time threshold specified for the particular portion of data (Mackie Col. 5, lines 40-53 and Col. 6, lines 60-67). It would have been obvious before the effective time of the invention to have done a similar establishing of a connection speed for a connection between the master and slave device to use the maximum reliable connection speed. One of ordinary skill in the art would have been motivated to have permit the use of progressively larger portions of data via the test ladder accommodates both low and high speed connections. Low speed connections were not Mackie Col. 5, lines 40-53 and Col. 6, lines 60-67).
Regarding claim 6, Williams in view of Lee and Song and Mackie renders obvious the claim limitations in consideration of the grounds of rejection of claim 2 above.
Regarding claim 12, Williams in view of Lee and Song and Mackie renders obvious the claim limitations in consideration of the grounds of rejection of claim 2 above.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 4 and 10 in the Remarks section (pages 2-5) have been fully considered but respectfully, they are not persuasive. 
	Please note the update rejection in light of the claim amendments. Applicant has focused on details pertaining to the priority of the devices and which receives particular functionality based on the priority determination. However, Lee teaches in Figure 59, [0113], [0125]+ of details of distributing functionality based on the characteristics of the various devices, i.e. examples of assigning priority to devices in a simultaneous use situation. Based on this analysis, Lee can teach of a more fluid environment of using various connected devices, somewhat mitigating Applicant’s arguments of which device is the master device and which is the slave device. 
	On that point, Applicant alleges that technical features of Lee are different from the present invention. Regardless of this point, the requirements for a combination note the Lee 
	Applicant is advised to overcome the current rejection by better claiming the priority determination process, noting the type of information that is to be analyzed and how this relates to the priority determination. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621